UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1873


CURTIS STEELE; YOLANDA HARRINGTON,

                Plaintiffs - Appellants,

          v.

CAPITAL ONE HOME LOANS, LLC; HSBC FINANCE CORPORATION; JP
MORGAN CHASE BANK, N.A.; US BANK TRUST, N.A., as Trustee;
HSBC HOME EQUITY LOAN CORPORATION I; MORTGAGE ELECTRONIC
REGISTRATION SYSTEM, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:13-cv-00704-RJC-DSC)


Submitted:   February 18, 2015             Decided:   March 10, 2015


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Steele and Yolanda Harrington, Appellants Pro Se. Dennis
Kyle Deak, TROUTMAN SANDERS, LLP, Raleigh, North Carolina;
Donald Richard Pocock, NELSON MULLINS RILEY & SCARBOROUGH, LLP,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Steele and Yolanda Harrington appeal the district

court’s order adopting the magistrate judge’s recommendation to

dismiss their civil complaint and the magistrate judge’s order

denying their motion for leave to file an amended complaint.                               We

affirm.

     First,      after     a     thorough    review         with    an    eye    toward   the

liberal reading afforded their filings, see Erickson v. Pardus,

551 U.S. 89, 94 (2007), we conclude that the Appellants have

asserted    no     error    on    appeal     aside      from       the   denial    of    their

motion    for    leave     to     amend.         Any    discussion        concerning      the

dismissal    of     the    original     complaint           in     Appellants’      informal

brief     arises    only        incidentally,          as    Appellants         assert    that

dismissal of their case was in error only because they were

denied leave to amend their complaint.                             Moreover, Appellants

abandoned their original complaint below after conceding that it

did not properly present their claims.                        We therefore decline to

review     the     district        court’s        order       dismissing         Appellants’

complaint, see 4th Cir. R. 34(b), and in so doing, we have

“focus[ed] . . . on discerning the expressed intent of the [pro

se] litigant.”        Williams v. Ozmint, 716 F.3d 801, 811 (4th Cir.

2013), cert. denied, 134 S. Ct. 1294 (2014).

     Second,        we     conclude        that        Appellants         have     forfeited

appellate    review        of    the   magistrate           judge’s      denial    of    their

                                             2
motion    to    amend    their   complaint.           The    timely        filing   of

objections to a magistrate judge’s order in a nondispositive

matter is necessary to preserve appellate review of that order.

Fed. R. Civ. P. 72(a); Solis v. Malkani, 638 F.3d 269, 274 (4th

Cir.   2011).      Appellants       have       forfeited   appellate       review   by

failing   to    file    objections.        Accordingly,      we    grant    leave   to

proceed in forma pauperis and affirm.

       We dispense with oral argument because the facts and legal

contentions     are    adequately     presented      in    the    materials    before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3